Citation Nr: 0716847	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for degeneration of the 
bones, teeth, spine and joints.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was subsequently transferred to the VA RO in 
Trenton, New Jersey.

This case was remanded by the Board in March 2006 so that 
Social Security Administration (SSA) records could be 
obtained.  Substantial compliance with the remand has been 
completed and the case has been returned to the Board.

The Board notes that the evidence seems to raise the issue of 
service connection for a mental disorder, variously 
diagnosed.  Furthermore, in a letter dated March 2007, the 
veteran relays that he is receiving treatment for post-
traumatic stress disorder (PTSD), a disorder for which the 
veteran was previously denied service connection.  If the 
veteran wishes to reopen his claim for PTSD, or file a claim 
for service connection for a mental disorder, he or his 
representative should do so with clarity at the RO. 


FINDING OF FACT

Degeneration of the bones, teeth, spine and joints was not 
evident during service, and any degeneration shown was not 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

Degeneration of the bones, teeth, spine and joints was not 
incurred in or aggravated by active military service, nor may 
arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in September 2002, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Furthermore, the veteran was given notice of 
degrees of disability and effective dates in a March 2006 
letter (the same month the Court issued its decision in 
Dingess).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, Social Security Administration records, VA treatment 
records, and service medical records.  

VA has not provided the veteran with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that any post service degenerative 
disease may be associated with the veteran's active duty.  
The service medical records show no reports of injury to the 
back, or degenerative diseases of any kind.  A June 1982 
examination shows that the veteran had a normal mouth, spine, 
and other musculoskeletal parts at that time; the only defect 
noted was right hyperphoria.

The first diagnosis of any degenerative disease after service 
was in early 2001.  Thus, there is a lack of evidence of 
continuity of symptomatology in the treatment records.  The 
first showing of any degenerative disease is years after the 
veteran's discharge from service, which is evidence against a 
finding that the post service disability "may be" 
associated with service.  Thus, to the extent that the 
veteran has alleged that he has had degeneration of his 
bones, teeth, spine, and joints since service, the Board 
accords little to no probative value.  Therefore, the Board 
finds that the veteran's claimed disability of degeneration 
of the bones, teeth, spine, and joints does not meet criteria 
to warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has degeneration of the spine, 
bones, joints, and teeth; he attributes this to various 
situations he alleges happened while he was serving on active 
duty in the United States Army.  

As an initial note, the Board finds the veteran's statements 
as to the etiology of his current disabilities to be 
incredible.  First, the veteran is a lay person without 
appropriate medical training and expertise, and therefore, he 
is simply not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Second, the veteran's various accounts of his experiences in 
service are contradictory and inconsistent with the 
circumstances and conditions of his service.  For example, in 
the veteran's November 2002 claim, he asserts that his 
reported disabilities are caused by exposure to PCBs 
(polychlorinated biphenyl) while he was cleaning aircraft 
parts.  In June 2003 the veteran claims he was wounded by 
nerve gas while on a clandestine combat mission in East 
Germany; later in a January 2004 statement he relays that he 
was hit by an RPG (rocket propelled grenade) containing a 
nerve agent.  In a May 2004 statement the veteran alleges 
that the extreme cold in Germany caused his arthritis.  In a 
March 2005 statement the veteran claims that he fell from a 
helicopter, hit the ground and was trapped under the skid of 
the helicopter when his back broke; that the pilots then 
became disabled, and that he flew the aircraft to safety but 
did not know that his back was broken until many years later.  
In January 2006, the veteran told medical professional that 
he was blown up by a land mine and had his back physically 
hammered down and that at the time of this report his back 
was fused.  These are just some of the assertions made by the 
veteran during the course of this appeal; however, the Board 
believes that citation to all of the veteran's assertions is 
unnecessary and finds that the above listed inconsistencies 
are sufficient to render his statements incredible, and 
accordingly, the Board gives the veteran's statements as to 
the etiology of any disabilities little to no probative 
value.  The Board notes that it does not believe that the 
veteran is purposely making false statements, and further 
notes that the veteran has been variously diagnosed with 
mental disorders, including paranoid schizophrenia, which at 
times included delusions.  

VA requested records from the National Personnel Records 
Center (NPRC) showing, among other things, that the veteran 
participated in combat operations and any wounds the veteran 
received as a result of combat.  The NPRC response indicated 
that after "an extensive and thorough search of the 
records," no records identified in VA's request were 
located.  The available personnel records do not indicate 
that the veteran participated in combat, and the veteran's 
certificate of discharge from active duty shows no 
decorations that would indicate the veteran participated in 
combat.  Accordingly, the veteran's statements regarding 
injuries that were allegedly incurred during combat will not 
be considered as satisfactory lay evidence of injury in 
service.  See 38 C.F.R. § 3.304(d).  

The veteran's service medical records show no reports of 
injury to the back, or degenerative diseases of any kind.  A 
June 1982 examination shows that the veteran had a normal 
mouth, spine, and other musculoskeletal parts at that time; 
the only defect noted was right hyperphoria.  This is 
evidence against a finding that the veteran had degeneration 
of the bones, teeth, spine, or joints during service.  

As noted above, this appeal was previously remanded by the 
Board in March 2006 so that SSA records could be obtained.  
These records show that the veteran was given a disability 
determination for schizophrenia, with his disability noted as 
beginning in 1983.  This January 1987 determination reports 
that no secondary diagnosis was established.  The records 
assembled in connection with the veteran's claims of 
disability with SSA are devoid of any reports showing 
treatment for any degenerative disease.  This is evidence 
against a finding of continuity of symptomatology associated 
with any degenerative disease, and also against a finding 
that any current degenerative disease is associated with the 
veteran's active military service.  

The Board is aware that the veteran has submitted competent 
medical evidence of current diagnoses of various disabilities 
of the joints and spine.  For example, a February 2001 
private medical record shows an impression of marked 
degenerative discogenic disease and joint disease of the 
thoracic spine, an August 2001 medical report shows cervical 
degenerative joint disease, a July 2002 private medical 
report shows discogenic degenerative lumbar disease, an April 
2004 report shows degenerative joint disease and degenerative 
disk disease of the lumbosacral spine and an old compression 
fracture of T5, and a July 2004 MRI shows a posterior disc 
bulge at L2-3 through L4-5.  However, none of the competent 
medical evidence of record reports that the veteran's current 
disabilities are related to his service.  

There is no competent medical evidence of record showing 
arthritis was manifested to a compensable degree within one 
year of the veteran's discharge from service and it is not 
presumed that any arthritis is related to the veteran's 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The first showing of any degenerative 
disease was in 2001, many years after the veteran's service.  
This is further evidence against a finding of continuity of 
symptomatology and against a finding that any degenerative 
disease is related to his service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

In sum, the preponderance of the competent evidence is 
against a finding of in-service degeneration of bones, teeth, 
spine and joints, continuity of symptomatology associated 
with any degenerative disease, and a nexus between the post 
service diagnoses of degenerative diseases and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for degeneration of the 
bones, teeth, spine and joints, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


